DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim(s) 21 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUANG et al. U.S. Publication No.  (2016/0158087 A1).
With respect to claim 21, HUANG et al. discloses a leg apparatus configured to be coupled to a leg of a wearer (as shown in phantom in fig.1), the leg apparatus comprising: 
a first link (21); 
a second link (22), coupled to the first link and capable of flexion and extension motion relative the first link [0070]; and 
a force generator (force transmission device 50 and driving element 53), comprising a first end and a second end wherein the first end of the force generator is coupled to the first link (as shown in fig.10A), wherein while the leg of the wearer is on a ground, the second end of the force generator is automatically engaged with the second link when the first link and the second link flex relative to each other [0070] and [0072]; in [0072] HUANG et al. discloses the force transmission of the pulling force 62 to the tibia module 22 may be undesired on a specific occasion. For example, when the user falls down, and the driving element 53 continues to provide the pulling force 62 to the tibia module 22 to force the leg of the user to extend, the user cannot stand up successfully, which the force generator is automatically engaged and while the leg of the wearer is not on the ground, the second end of the force generator is disengaged from 
With respect to claim 27, HUANG et al. discloses a leg apparatus configured to be coupled to a leg of a wearer (shown in phantom in fig.1), the leg apparatus comprising: 
a first link (21);
 a second link (22), coupled to the first link and capable of flexion and extension motion relative the first link; 
a force generator (force transmission device 50 and driving element 53), comprising a first end and a second end, wherein the first end of the force generator is coupled to the first link (as shown in figs.9-10); and 
when the wearer engages the second end of the force generator (force transmission device 50 and driving element 53), with the second link the force generator provides a resistance torque in response to flexion of the first link and the second link relative to each other and when the second end of the force generator is disengaged the second link, and the first link and the second link are free to flex and extend relative to each other [0070]-[0072].
With respect to claim 28, HUANG et al. discloses one of the first link or the second link is configured to be coupled to a thigh of the wearer (as shown in fig.1). 
With respect to claim 29, HUANG et al. discloses one of the first link or the second link is configured to be coupled with a shank of the wearer (as shown in fig.1).
With respect to claim 25, HUANG et al. discloses an actuator or spring or cable or a cylinder [0020], configured to engage the second end of the force generator with the second link.  
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al. as applied to claim 21 above, and further in view of Kazerooni et al. U.S. Publication No. (2011/0105966 A1).
With respect to claim 22, HUANG et al. substantially discloses the invention as claimed except a stance sensor, configured to detect if the leg of the wearer is in contact with the ground and to generate a first electric signal when the leg of the wearer is in contact with the ground and to generate a second electric signal when the leg of the wearer is not in contact with the ground. 
Kazerooni et al. however, teaches in an analogous art, a lower extremity exoskeleton comprising a stance sensor which produces a stance signal indicating whether that leg support is in the stance phase [0106].

With respect to claim 23, the combination of HUANG et al. and Kazerooni et al. substantially discloses the invention as claimed. Kazerooni et al. further teaches the stance detector is located in a location selected from the group consisting of inside a shoe of the wearer, at a bottom of the shoe of the wearer, in a sole of the shoe of the wearer, and any combination thereof [0038]-[0039] and (figs.30-31). 
With respect to claim 24, the combination of HUANG et al. and Kazerooni et al. substantially discloses the invention as claimed. Kazerooni et al. further teaches the stance sensor is selected from the group consisting of a pressure sensor [0129].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. (9, 744,093 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the application claim is merely broader than the patent claim. Once an applicant has received a patent for a specific embodiment, he is not entitled to a patent for a generic or broader invention; the more specific anticipates the broader. In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).

Allowable Subject Matter
Claims 3-20 are objected to as being dependent upon a rejected base claim, but would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786